 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into and effective as
of the 1st day of January, 2007 (the “Effective Date”), by and between First
Financial Bank, N.A. (the “Bank”) and Norman L. Lowery (the “Employee”).
     WHEREAS, the Employee has heretofore been employed by the Bank as its
President and Chief Executive Officer and has performed valuable services for
the Bank; and
     WHEREAS, the Board of Directors of the Bank (the “Board”) believes it is in
the best interest of the Bank to enter into this Agreement with the Employee in
order to assure continuity of management of the Bank to reinforce and encourage
the continued attention and dedication of the Employee to his assigned duties;
and
     WHEREAS, the parties desire, by this writing, to set forth the continuing
employment relationship between the Bank and the Employee.
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Employee and the Bank agree as follows:
     1. Employment. The Employee is employed as the President and Chief
Executive Officer of the Bank. The Employee shall render such administrative and
management services for the Bank as are currently rendered and as are currently
performed by persons situated in a similar executive capacity. The Employee
shall also promote, by entertainment or otherwise, as and to the extent
permitted by law, the business of the Bank. The Employee’s other duties shall be
such as the Board may, from time to time, reasonably direct, including normal
duties as an officer of the Bank. During the term of this Agreement, the
Employee shall be nominated and elected to serve as a Director of the Bank or of
any successor to the Bank.
     2. Base Compensation. The Bank agrees to pay the Employee during the term
of this Agreement a base salary at the rate of $450,395 per annum, payable in
cash not less frequently than monthly. Such base salary shall be effective and
calculated commencing as of the Effective Date. The Bank may consider and
declare from time to time increases in the base salary it pays the Employee.
Prior to a Change in Control (as hereinafter defined), the Bank may also declare
decreases in the base salary it pays the Employee if the operating results of
the Bank are significantly less favorable than those for the fiscal year ending
December 31, 2001, and the Bank makes similar decreases in the base salary it
pays to other executive officers of the Bank. After a Change in Control, the
Bank shall consider and declare salary increases in base salary based upon the
following standards:
     (a) Inflation;
     (b) Adjustments to the base salaries of other senior management personnel;
     (c) Past performance of the Employee; and

 



--------------------------------------------------------------------------------



 



     (d) The contribution which the Employee makes to the business and profits
of the Bank during the term of this Agreement.
     3. Bonuses. The Employee shall participate in any year end bonus granted to
other employees by the Board. The Employee shall further participate in an
equitable manner with all other senior management employees of the Bank in any
discretionary bonuses that the Board may award from time to time to the Bank’s
senior management employees. No other compensation provided for in this
Agreement shall be deemed a substitute for the Employee’s right to participate
in such discretionary bonuses.
     4. Benefits.
     (a) Participation in Retirement, Medical and Other Benefit Plans. During
the term of this Agreement, the Employee shall be eligible to participate in the
following benefit plans; group hospitalization, disability, health, dental, sick
leave, retirement, supplemental retirement, pension, 401(k), employee stock
ownership plan, and all other present or future qualified and/or nonqualified
plans provided by the Bank generally, or to executive officers of the Bank,
which benefits, taken as a whole, must be at least as favorable as those in
effect on the Effective Date, unless the continued operation of such plans or
changes in the accounting, legal or tax treatment of such plans would adversely
affect the Bank’s operating results or financial condition in a material way,
and the Board concludes that modifications to such plans are necessary to avoid
such adverse effects and such modifications apply consistently to all employees
of the Bank participating in the affected plans. In addition, the Employee shall
be eligible to participate in any fringe benefits which are or may become
available to the Bank’s senior management employees, including, for example, any
stock option or incentive compensation (including, but not limited to the First
Financial Corporation 2001 Long-Term Incentive Plan and 2005 Long-Term Incentive
Plan (“LTIP”)) or performance-based plans, any insurance programs (including,
but not limited to, any group and executive life insurance programs), and any
other benefits which are commensurate with the responsibilities and functions to
be performed by the Employee under this Agreement. All the employee benefits
referenced in this subsection 4(a) are collectively referred to hereinafter as
“Employee Benefits.”
     (b) Benefits After Retirement. Upon retirement of the Employee during the
term of this Agreement, the Bank agrees to continue, at no greater cost to
Employee than is generally allocated to all employees, full coverage for the
Employee, his spouse and his children living in his household under the health,
life and disability plans as adopted by the Bank which shall be no less
favorable than those in effect on the Effective Date of this Agreement. The Bank
agrees to continue such health coverage until both the

2



--------------------------------------------------------------------------------



 



Employee and his spouse are eligible for coverage by Medicare. When both the
Employee and his spouse become eligible for Medicare coverage, the Bank agrees
to pay for supplemental coverage for both the Employee and his spouse until the
death of the Employee and his spouse. The Employee shall be entitled to a life
insurance policy on his life in the maximum amount established by the group life
insurance plan from time to time which amount shall be no less than the limit on
the Effective Date of three times his annual salary (subject to a $350,000
maximum), provided at the Bank’s cost. The Employee shall also be entitled to a
life insurance policy on his life in the amount established by the Bank’s
insurance program for executive officers from time to time. The Bank shall
continue to pay to the Employee the annual premiums, which are required to keep
the life insurance policy in force, on behalf of the Employee pursuant to the
Bank’s insurance program for executive officers.
     (c) Expenses and Membership. The Employee shall be reimbursed for all
reasonable out-of-pocket business expenses which he shall incur in connection
with his services under this Agreement, upon substantiation of such expenses in
accordance with the policies of the Bank. In addition, the Employee shall be
reimbursed for all reasonable out-of-pocket expenses incurred by him to satisfy
his continuing legal education requirements for his license to practice law in
the State of Indiana. So long as the Employee is employed by the Bank pursuant
to this Agreement, the Employee shall be entitled to continue his memberships in
the American, Indiana and Terre Haute Bar Associations, the American Association
for Justice and the Indiana Trial Lawyers Association and the Country Club of
Terre Haute, and Bank shall continue to pay or reimburse the Employee for the
dues and assessments for such memberships.
     (d) Automobile. So long as the Employee is employed by the Bank pursuant to
this Agreement, the Employee shall be entitled to continue to use a Bank-owned
automobile of commensurate quality and value as that presently used by him on
the same terms and conditions in effect with respect to such use on the
Effective Date of this Agreement. The Bank shall provide and pay the premiums
for full insurance coverage on the automobile. Such insurance coverage shall be
no less than the coverage provided on the Effective Date of this Agreement. The
Bank shall also pay for the cost of maintenance and repair of the automobile.
All benefits referenced in this subsection 4(d) are collectively referred to
hereinafter as “Automobile Benefits.”
     (e) Vacation, Sick Leave and Disability. The Employee shall be entitled to
30 days vacation annually and shall be entitled to the same sick leave and
disability leave as other employees of the Bank.
     The Employee shall not receive any additional compensation from the Bank on
account of his failure to take a vacation or sick leave, and the Employee shall
not accumulate unused vacation or sick leave from one fiscal year to the next,
except in either case to the extent authorized by the Board or permitted for
other employees of the Bank.
     In addition to the aforesaid paid vacations, the Employee shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment with the Bank for such additional periods of time
and for such valid and legitimate reasons as the Board may in its discretion
determine and to attend the continuing legal education seminars contemplated by
subsection 4(c) hereof. Further, the Board may grant to the Employee a leave or
leaves of absence, with or without pay, at such time or times and upon such
terms and conditions as such Board in its discretion may determine.

3



--------------------------------------------------------------------------------



 



     (f) Other Policies. All other matters relating to the employment of the
Employee by the Bank not specifically addressed in this Agreement shall be
subject to the general policies regarding employees of the Bank as in effect
from time to time.
     5. Term of Employment. The Bank hereby employs the Employee, and the
Employee hereby accepts such employment under the terms of this Agreement, for
the period commencing on the Effective Date and ending sixty months thereafter
(or such earlier date as is determined in accordance with Section 8).
Additionally, on each annual anniversary date from the Effective Date, the
Employee’s term of employment shall be extended for an additional one-year
period beyond the then effective expiration date, provided the Board determines
in a duly adopted resolution that this Agreement shall be extended. Only those
members of the Board who have no personal interest in this Agreement shall
discuss and vote on the approval, subsequent review and extension of this
Agreement. The initial term of this Agreement and all extensions thereof are
hereinafter referred to individually and collectively as the “Term.”
     6. Covenants.
     (a) Loyalty.
     (i) During the period of his employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Employee
shall devote all of his full business time, attention, skill and efforts to the
faithful performance of his duties hereunder; provided, however, from time to
time, the Employee may serve on the Boards of Directors of, and hold any other
offices or positions in, companies or organizations, and may perform legal
services either directly or as a result of an of counsel or analogous position
with a law firm for clients which will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, or unfavorably affect the
performance of Employee’s duties pursuant to this Agreement, or will not violate
any applicable statute or regulation. “Full business time” is hereby defined as
that amount of time usually devoted to like companies by similarly situated
executive officers. During the term of his employment under this Agreement, the
Employee shall not engage in any business or activity contrary to the business
affairs or interests of the Bank, or be gainfully employed in any other position
or job other than as provided above.
     (ii) Nothing contained in this Section shall be deemed to prevent or limit
the Employee’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Bank, or, solely as a passive or minority
investor, in any business.
     (b) Nonsolicitation. The Employee hereby understands and acknowledges that,
by virtue of his position with the Bank, he will have advantageous familiarity
and personal contacts with the Bank’s customers, wherever located, and the
business, operations and affairs of the Bank. Accordingly, while the Employee is
employed by the Bank and for a period of one year after termination of the
Employee’s employment with the Bank for any reason (whether with or without
cause or whether by the Bank or the

4



--------------------------------------------------------------------------------



 



Employee) or the expiration of the Term, the Employee shall not, directly or
indirectly, or individually or jointly, (i) solicit any non-legal business of
any party which is a customer of the Bank at the time of such termination or any
party which was a customer of the Bank during the one year period immediately
preceding such termination, (ii) request or advise any customers or suppliers of
the Bank to terminate, reduce, limit or change their business or relationship
with the Bank, or (iii) induce, request or attempt to influence any employee of
the Bank to terminate his employment with the Bank, unless such actions are
taken in connection with Employee engaging in the practice of law.
     For purposes of this Agreement, the term “solicit” means any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
which encourages or requests any person or entity, in any manner, to cease doing
business with the Bank.
     (c) Noncompetition. During the period of his employment hereunder, and for
a period of two years following the termination hereof, the Employee shall not,
directly or indirectly:
     (i) As owner, officer, director, stockholder, investor, proprietor,
organizer or otherwise, engage in the same trade or business as the Bank, as
conducted on the date hereof, which would conflict with the interests of the
Bank or in a trade or business competitive with that of the Bank, which would
conflict with the interests of the Bank, as conducted on the date hereof; or
     (ii) Offer or provide employment (whether such employment is with the
Employee or any other business or enterprise), either on a full-time or
part-time or consulting basis, to any person who then currently is, or who
within one (1) year prior to such offer or provision of employment has been, a
management-level employee of the Bank. This subsection 6(c)(ii) shall only apply
in the event the Employee voluntarily terminates his employment with the Bank.
     The restrictions contained in this paragraph upon the activities of the
Employee following termination of employment shall be limited to the following
geographic areas (hereinafter referred to as “Restricted Geographical Area”):
     (1) Terre Haute, Indiana; and
     (2) The thirty mile radius of Terre Haute, Indiana.
     Nothing contained in this Section 6 shall prevent or restrict the Employee
from engaging in the practice of law, including within the Restricted
Geographical Area. In addition, nothing contained in this subsection shall
prevent or limit the Employee’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Bank, or, solely as a
passive or minority investor, in any business.

5



--------------------------------------------------------------------------------



 



     If the Employee does not comply with the provisions of this Section, the
two year period of non-competition provided herein shall be tolled and deemed
not to run during any period(s) of noncompliance, the intention of the parties
being to provide two full years of non-competition by the Employee after the
termination or expiration of this Agreement.
     (d) Nondisclosure. The term “Confidential Information” as used herein shall
mean any and all customer lists, computer hardware, software and related
material, trade secrets (as defined in I.C. 24-2-3-2), know-how, skills,
knowledge, ideas, knowledge of customer’s commercial requirements, pricing
methods, sales and marketing techniques, dealer relationships and agreements,
financial information, intellectual property, codes, research, development,
research and development programs, processes, documentation, or devices used in
or pertaining to the Bank’s business (i) which relate in any way to the Bank’s
business, products or processes; or (ii) which are discovered, conceived,
developed or reduced to practice by the Employee, either alone or with others
either during the Term, at the Bank’s expense, or on the Bank’s premises.
     (i) During the course of his services hereunder the Employee may become
knowledgeable about, or become in possession of, Confidential Information. If
such Confidential Information were to be divulged or become known to any
competitor of the Bank or to any other person outside the employ of the Bank, or
if the Employee were to consent to be employed by any competitor of the Bank or
to engage in competition with the Bank, the Bank would be irreparably harmed. In
addition, the Employee has or may develop relationships with the Bank’s
customers which could be used to solicit the business of such customers away
from the Bank. The Bank and the Employee have entered into this Agreement to
guard against such potential harm.
     (ii) The Employee shall not, directly or indirectly, use any Confidential
Information for any purpose other than the benefit of the Bank or communicate,
deliver, exhibit or provide any Confidential Information to any person, firm,
partnership, corporation, organization or entity, except as required in the
normal course of the Employee’s service as a consultant or as an employee of the
Bank. The covenant contained in this subsection shall be binding upon the
Employee during the Term and following the termination hereof until either
(i) such Confidential Information becomes obsolete; or (ii) such Confidential
Information becomes generally known in the Bank’s trade or industry by means
other than a breach of this covenant.
     (iii) The Employee agrees that all Confidential Information and all
records, documents and materials relating to such Confidential Information,
shall be and remain the sole and exclusive property of the Bank.
     (e) Remedies. The Employee agrees that the Bank will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any breach by the Employee of any provision of this Section. Accordingly, in the
event the Bank seeks, under law or in equity, a temporary restraining order,
permanent injunction

6



--------------------------------------------------------------------------------



 



or a decree of specific performance of the provisions of this Section, no bond
or other security shall be required. The Bank shall be entitled to recover from
the Employee, reasonable attorneys’ fees and expenses incurred in any action
wherein the Bank successfully enforces any of the provisions of this Section
against the breach or threatened breach of those provisions by the Employee. The
remedies described in this Section are not exclusive and are in addition to all
other remedies the Bank may have at law, in equity, or otherwise.
     (i) The Employee and the Bank acknowledge and agree that in the event of
termination of the Employee’s employment for any reason whatsoever, the Employee
can obtain other engagements or employment of a kind and nature similar to that
contemplated herein outside the Restricted Geographical Area and that the
issuance of an injunction to enforce the provisions of this Section will not
prevent him from earning a livelihood.
     (ii) The covenants on the part of the Employee contained in this Section
are essential terms and conditions to the Bank entering into this Agreement, and
shall be construed as independent of any other provision in this Agreement.
     (f) Surrender of Records. Upon termination of the Employee’s employment for
any reason, the Employee shall immediately surrender to the Bank any and all
computer hardware, software and related materials, records, notes, documents,
forms, manuals, photographs, instructions, lists, drawings, blueprints,
programs, diagrams or other written or printed material (including any and all
copies made at any time whatsoever) in his possession or control which pertain
to the business of the Bank or its affiliates including any Confidential
Information in the Employee’s personal notes, address books, calendars,
rolodexes, personal data assistants, etc.
     7. Standards. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Bank will provide the Employee with the working facilities and
staff commensurate with his position or positions and necessary or advisable for
him to perform his duties.
     8. Termination and Termination Pay. Subject to Section 10 hereof, the
Employee’s employment hereunder may be terminated under the following
circumstances:
     (a) Death. The Employee’s employment shall terminate upon his death during
the Term of this Agreement, in which event the Employee’s estate or designated
beneficiaries shall be entitled to receive the base salary, bonuses, vested
rights, and Employee Benefits due the Employee through the last day of the
calendar month in which his death occurred. Any benefits payable under
insurance, health, retirement, bonus, incentive (including, but not limited to,
the LTIP), performance or other plans as a result of the Employee’s
participation in such plans through such date shall be paid when and as due
under those plans.

7



--------------------------------------------------------------------------------



 



     (b) Disability.
     (i) The Bank may terminate the Employee’s employment, as a result of the
Employee’s Disability, in a manner consistent with the Bank’s and the Employee’s
rights and obligations under the Americans with Disabilities Act or other
applicable state and federal laws concerning disability. For the purpose of this
Agreement, “Disability” means the Employee is:
     (1) Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
     (2) By reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
     (ii) During any period that the Employee shall receive disability benefits
and to the extent that the Employee shall be physically and mentally able to do
so, he shall furnish such information, assistance and documents so as to assist
in the continued ongoing business of the Bank.
     (iii) In the event of Employee’s termination of employment by the Bank due
to Disability, the Employee shall be entitled to receive the base salary,
bonuses, vested rights, and Employee Benefits due the Employee through his date
of termination. Any benefits payable under insurance, health, retirement, bonus,
incentive (including, but not limited to, the LTIP), performance or other plans
as a result of Employee’s participation in such plans through such date of
termination shall be paid when and as due under those plans.
     (c) Just Cause. The Board may, by written notice to the Employee,
immediately terminate his employment at any time, for Just Cause. The Employee
shall have no right to receive any base salary, bonuses or other Employee
Benefits, except as provided by law, whatsoever for any period after his
termination for Just Cause. However, the vested rights of the Employee as of his
date of termination shall not be affected. Any benefits payable under insurance,
health, retirement, bonus, incentive (including, but not limited to, the LTIP),
performance or other plans as a result of Employee’s participation in such plans
through such date of termination shall be paid when and as due under those
plans. Termination for “Just Cause” shall mean termination because of:

8



--------------------------------------------------------------------------------



 



     (i) An intentional act of fraud, embezzlement, theft, or personal
dishonesty; willful misconduct, or breach of fiduciary duty involving personal
profit by the Employee in the course of his employment or director service. No
act or failure to act shall be deemed to have been intentional or willful if it
was due primarily to an error in judgment or negligence. An act or failure to
act shall be considered intentional or willful if it is not in good faith and if
it is without a reasonable belief that the action or failure to act is in the
best interest of the Bank;
     (ii) Intentional wrongful damage by the Employee to the business or
property of the Bank, causing material harm to the Bank;
     (iii) Breach by the Employee of any confidentiality or non-disclosure
agreement in effect from time to time with the Bank;
     (iv) Gross negligence or insubordination by the Employee in the performance
of his duties; or
     (v) Removal or permanent prohibition of the Employee from participating in
the conduct of Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 USC 1818(e)(4) and (g)(1).
     Notwithstanding the foregoing, in the event of termination for Just Cause
there shall be delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee’s counsel, to be heard before the Board), such meeting and the
opportunity to be heard to be held prior to, or as soon as reasonably
practicable following, termination, but in no event later than 60 days following
such termination, finding that in the good faith opinion of the Board the
Employee was guilty of conduct constituting Just Cause and specifying the
particulars thereof in detail. If, following such meeting, the Employee is
reinstated, he shall be entitled to receive the base salary, bonuses, all
Employee Benefits, and all other fringe benefits provided for under this
Agreement for the period following termination and continuing through
reinstatement as though he was never terminated.
     (d) Without Just Cause. The Board may, by written notice to the Employee,
immediately terminate his employment at any time for a reason other than Just
Cause, in which event the Employee shall be entitled to receive the following
compensation and benefits (unless such termination occurs within the time period
set forth in subsection 10(a) hereof, in which event the benefits and
compensation provided for in Section 10 shall apply):
     (i) The base salary provided pursuant to Section 2 hereof as in effect on
the date of termination, through the Expiration Date of this Agreement as
determined pursuant to Section 5 hereof (including any renewal or extension of
this Agreement) (the “Expiration Date”);

9



--------------------------------------------------------------------------------



 



     (ii) An amount equal to the bonuses received by or payable to the Employee
in the calendar year prior to the calendar year in which the Employee is
terminated, for each year remaining through the Expiration Date; and
     (iii) Cash reimbursement to the Employee in an amount equal to the cost to
the Employee (demonstrated by submission to the Bank of invoices, bills, or
other proof of payment by the Employee) of (A) all health insurance premiums for
the Employee, his spouse and child living in the Employee’s household and
Medicare supplement insurance, and life insurance (all as described in
subsection 4(b)); (B) all other Employee Benefits (all as defined in subsection
4(a) excluding payments under the LTIP which will be made in accordance with the
terms and conditions of the LTIP); and (C) professional and club dues, the cost
of Employee’s continuing legal education requirements (as described in
subsection 4(c)), all Automobile Benefits (as defined in subsection 4(d)) and
other benefits which the Employee would otherwise have been eligible to
participate in or receive, through the Expiration Date, based upon the benefit
levels substantially equal to those that the Bank provided for the Employee at
the date of the Employee’s termination of employment. The Employee shall also be
entitled to receive an amount necessary to provide any cash payments received
under this subsection 8(d)(iii) net of all income and payroll taxes that would
not have been payable by the Employee had he continued participation in the
benefit plan or program instead of receiving cash reimbursement.
     Notwithstanding the foregoing, but only to the extent required under
federal banking law, the amount payable under subsection 8(d) shall be reduced
to the extent that on the date of the Employee’s termination of employment, the
present value of the benefits payable under subsections 8(d)(i), (ii) and
(iii) exceed any limitation on severance benefits that is imposed by the Office
of the Comptroller of the Currency (the “OCC”) on such benefits.
     All amounts payable to the Employee under subsections 8(d)(i) and
(ii) shall be paid in one lump sum within ten days of such termination. All
amounts payable to the Employee under subsection 8(d)(iii) shall be paid on the
first day of each month following the Employee’s termination of employment, in
an amount equal to the total reimbursable amount (demonstrated by invoices,
bills or other proof of payment submitted by the Employee). Such amounts must be
submitted for reimbursement no later than the earlier of (i) six months after
the date such amounts are paid by the Employee; or (ii) March 15th of the year
following the year in which the Employee paid the amount.
     (e) Voluntary for Good Reason. The Employee may voluntarily terminate his
employment under this Agreement for Good Reason, and the Employee shall
thereupon be entitled to receive the same amount payable under subsections 8(d)
(i) and (ii) hereof, within 30 days following his date of termination and under
subsection 8(d)(iii) as provided in subsection 8(d). For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events,
which has not been consented to in advance by the Employee in writing (unless
such voluntary termination occurs within the time period

10



--------------------------------------------------------------------------------



 



set forth in subsection 10(b) hereof, in which event the benefits and
compensation provided for in Section 10 shall apply):
     (i) The requirement that the Employee move his personal residence;
     (ii) A reduction of ten percent or more in the Employee’s base salary,
unless part of an institution-wide reduction and similar to the reduction in the
base salary of all other executive officers of the Bank;
     (iii) The removal of the Employee from participation in any incentive
compensation (including, but not limited to, the LTIP) or performance-based
compensation plans or bonus plans unless the Bank terminates participation in
the plan or plans with respect to all other executive officers of the Bank;
     (iv) The failure by the Bank to continue to provide the Employee with the
base salary, bonuses or benefits provided for under subsections 4(a), (c),
(d) and (e) of this Agreement, as the same may be increased from time to time,
or with benefits substantially similar to those provided to him under those
Sections or under any benefit plan or program in which the Employee now or
hereafter becomes eligible to participate, or the taking of any action by the
Bank which would directly or indirectly reduce any such benefits or deprive the
Employee of any such benefit enjoyed by him, unless part of an institution-wide
reduction and applied similarly to all other executive officers of the Bank:
     (v) The assignment to the Employee of duties and responsibilities
materially different from those normally associated with his position as
referenced in Section 1;
     (vi) A failure to elect or re-elect the Employee to the Board or a failure
on the part of First Financial Corporation to honor its obligation to nominate
Employee to the Board of Directors of First Financial Corporation;
     (vii) A material diminution or reduction in the Employee’s responsibilities
or authority (including reporting responsibilities) in connection with his
employment with the Bank; or
     (viii) A material reduction in the secretarial or administrative support of
the Employee.
     Notwithstanding the foregoing, but only to the extent required under
federal banking law, the amount payable under this subsection shall be reduced
to the extent that on the date of the Employee’s termination of employment, the
present value of the benefits payable under subsections 8(d)(i), (ii) and
(iii) exceed any limitation on severance benefits that is imposed by the OCC on
such benefits.

11



--------------------------------------------------------------------------------



 



     (f) Voluntary Termination by Employee. Subject to subsection 4(b) and
Section 10, the Employee may voluntarily terminate employment with the Bank
during the term of this Agreement, upon at least 90 days’ prior written notice
to the Board of Directors, in which case the Employee shall receive only his
base salary, bonuses, vested rights and benefits up to the date of his
termination, such benefits to be paid when and as due under those plans (unless
such termination occurs pursuant to subsection 10(b) hereof, in which event the
benefits, bonuses and base salary provided for in subsection 10(a) shall apply).
     (g) Termination or Suspension Under Federal Law.
     (i) If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but vested rights of the
Employee shall not be affected.
     (ii) If the Bank is in default (as defined in Section 3(x)(1) of the FDIA),
all obligations under this Agreement shall terminate as of the date of default;
but the vested rights of the Employee shall not be affected.
     (iii) All obligations under this Agreement shall terminate, except to the
extent it is determined that the continuation of this Agreement is necessary for
the continued operation of the Bank; (A) by the OCC or its designee, at the time
that the Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 13(c) of FDIA; or (B) by the OCC, or its designee, at the time that
the OCC or its designee approves a supervisory merger to resolve problems
related to operation of the Bank or when the Bank is determined by the OCC to be
in an unsafe or unsound condition. Such action shall not affect any vested
rights of the Employee.
     (iv) If a notice served under Section 8(e)(3) or (g)(1) of the FDIA
suspends and/or temporarily prohibits the Employee from participating in the
conduct of the Bank’s affairs, the Bank’s obligations under this Agreement shall
be suspended as of the date of such service, unless stayed by appropriate
proceedings. However, the vested rights of the Employee as of the date of
suspension will not be affected. If the charges in the notice are dismissed, the
Bank may in its discretion (A) pay the Employee all or part of the compensation
withheld while its contract obligations were suspended, and (B) reinstate (in
whole or in part) any of its obligations which were suspended.
     (h) Separation from Service. If the Employee qualifies as a Key Employee
(as defined in subsection 8(h)(i)) at the time of his Separation from Service
(as defined in subsection 8(h)(ii)), the Bank may not make a payment pursuant to
subsections 8(d) (disregarding subsection 8(d)(iii)(A)) and 8(e) and Section 10
(disregarding subsection

12



--------------------------------------------------------------------------------



 



10(a)(1)(ii)(B)) earlier than six months following the date of the Employee’s
Separation from Service (or, if earlier, the date of the Employee’s death).
Payments to which the Key Employee would otherwise be entitled during the first
six months following the date of his Separation from Service will be accumulated
and paid to the Employee on the first day of the seventh month following the
Employee’s Separation from Service.
     (i) Key Employee means an employee who is:
     (1) An officer of the Bank or First Financial Corporation having annual
compensation greater than $140,000;
     (2) A five percent owner of the Bank or First Financial Corporation; or
     (3) A one percent owner of the Bank or First Financial Corporation having
an annual compensation from the employer of more than $150,000.
The $140,000 amount in subsection 8(h)(i)(1) will be adjusted at the same time
and in the same manner as under Code Section 415(d), except that the base period
shall be the calendar quarter beginning July 1, 2001, and any increase under
this sentence which is not a multiple of $5,000 shall be rounded to the next
lower multiple of $5,000.
     (ii) Separation from Service means the date on which the Employee dies,
retires or otherwise experiences a Termination of Employment with the Bank.
Provided, however, a Separation from Service does not occur if the Employee is
on military leave, sick leave or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the Employee
retains a right to reemployment with the Bank under an applicable statute or by
contract. For purposes of this subsection 8(h)(ii), a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Employee will return to perform services for the Bank or
First Financial Corporation. If the period of leave exceeds six months and the
Employee does not retain the right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Employee to be unable to perform the duties of his position of
employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period. The Employee
shall incur a “Termination of Employment” for purposes of this subsection
8(h)(ii) when a termination of employment has occurred under Treasury
Regulation 1.409A-1(h)(ii).

13



--------------------------------------------------------------------------------



 



     9. No Mitigation. The Employee shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.
     10. Change in Control.
     (a) Change in Control; Involuntary Termination.
     (1) Notwithstanding any provision herein to the contrary, if the Employee’s
employment under this Agreement is terminated by the Bank, without the
Employee’s prior written consent and for a reason other than Just Cause, in
connection with or within 12 months after a Change in Control, as defined in
subsection 10(a)(4), the Employee shall be paid the greater of:
     (i) The total amount payable under subsection 8(d); or
     (ii) The product of 2.99 times the sum of: (A) his base salary in effect as
of the date of the Change in Control; (B) an amount equal to the bonuses
received by or payable to the Employee in the calendar year prior to the year in
which the Change in Control occurs; and (C) cash reimbursement to the Employee
in an amount equal to the cost to the Employee (demonstrated by submission to
the Bank of invoices, bills or other proof of payment by the Employee) of
obtaining all Employee Benefits (all as defined in subsection 4(a) excluding
payments under the LTIP which will be made in accordance with the terms and
conditions of the LTIP), health insurance premiums for the Employee, his spouse
and child living in the Employee’s household, Medicare supplement insurance,
life insurance (all as described in subsection 4(b)), professional and club
dues, the cost of Employee’s continuing legal education requirements (all as
described in subsection 4(c)), all Automobile Benefits (as defined in subsection
4(d)) and other benefits which the Employee would otherwise have been eligible
to participate in or receive, through the Expiration Date, based upon the
benefit levels substantially equal to those that the Bank provided for the
Employee at the date of the Employee’s termination of employment. The Employee
shall also be entitled to receive an amount necessary to provide any cash
payments received under this subsection 10(a)(ii) net of all income and payroll
taxes that would not have been payable by the Employee had he continued
participation in the benefit plan or program instead of receiving cash
reimbursement.
     (2) To the extent payments received based on the Employee’s termination of
employment in connection with a Change in Control, or within 12 months after a
Change in Control are considered “excess parachute payments” pursuant to the
Code Section 280G, the provisions of “Internal Revenue Code Section 280G
Gross-Up” below shall apply.

14



--------------------------------------------------------------------------------



 



     (3) Internal Revenue Code Section 280G Gross-Up.
     (i) Additional Payment to Account for Excise Taxes. If, as a result of a
termination of employment in connection with a Change in Control, or with
12 months after a Change in Control, the Employee becomes entitled to the amount
payable under subsection 10(a), or under any other benefit, compensation, or
incentive plan (including, but not limited to, the LTIP) or arrangement of or
with the Bank or First Financial Corporation (collectively, the “Total
Benefits”), and if any part of the Total Benefits is subject to the Excise Tax
under Code Sections 280G and 4999 (the “Excise Tax”), the Bank or First
Financial Corporation shall pay to the Employee the following additional
amounts, consisting of (A) a payment equal to the Excise Tax payable by the
Employee on the Total Benefits under Code Section 4999 (the “Excise Tax
Payment”), and (B) a payment equal to the amount necessary to provide the Excise
Tax Payment net of all income, payroll and excise taxes. Together, the
additional amounts described in clauses (A) and (B) are referred to herein as
the “Gross-Up Payments.”
     (ii) Calculating the Excise Tax. Determination of whether any of the Total
Benefits will be subject to the Excise Tax and the determination of the amount
of the Excise Tax shall be made in accordance with the following:
     (A) Determination of Parachute Payments Subject to the Excise Tax. Any
payments or benefits received or to be received by the Employee in connection
with a Change in Control or the Employee’s termination of employment in
connection with a Change in Control, or within 12 months after a Change in
Control (whether under the terms of this Agreement or any benefit plan or
arrangement with First Financial Corporation or the Bank) shall be treated as
“parachute payments” within the meaning of Code Section 280G(b)(2), and all
“excess parachute payments” within the meaning of Code Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of the
nationally-recognized certified public accounting firm, retained by the Bank or
First Financial Corporation as of the date immediately before the Change in
Control (the “Accounting Firm”), such payments or benefits do not constitute, in
whole or in part, parachute payments, or such excess parachute payments
represent, in whole or in part, reasonable compensation for services actually
rendered within the meaning of Code Section 280G(b)(4) or are otherwise not
subject to the Excise Tax.

15



--------------------------------------------------------------------------------



 



     (B) Calculation of Benefits Subject to Excise Tax. The amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (1) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (2) the amount of excess parachute payments within the
meaning of Code Section 280G(b)(1) (after applying clause (A), above).
     (C) Value of Non-cash Benefits and Deferred Payment. The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of Code Sections 280G(d)(3)
and (4).
     (iii) Assumed Marginal Income Tax Rate. For purposes of determining the
amount of the Gross-Up Payments, the Employee shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar years in which the Gross-Up Payments are to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Employee’s residence on the date on which such gross up payments are to
be made, net of the reduction in federal income taxes that can be obtained from
deduction of such state and local taxes (calculated by assuming that any
reduction under Code Section 68 in the amount of itemized deductions allowable
to the Employee applies first to reduce the amount of such state and local
income taxes that would otherwise be deductible by the Employee, and applicable
federal FICA and Medicare withholding taxes.)
     (iv) The Accounting Firm Shall Determine Whether a Gross-Up Payment is
Required. Subject to paragraphs (i) through (iii) above, all determinations
required to be made under paragraphs (i) through (viii), including whether and
when a Gross-Up Payment is required, the amount of the Gross-Up Payment and the
assumptions to be used to arrive at the determination (collectively, the
“Determination”), shall be made by the Accounting Firm. The Accounting Firm
shall provide detailed supporting calculations both to the Bank or First
Financial Corporation and to the Employee within 15 business days after the
Determination has been made, or such earlier time as is requested by the Bank,
First Financial Corporation or the Employee.
     (v) Fees and Expenses of the Accounting Firm and Agreement with the
Accounting Firm. All fees and expenses of the Accounting Firm shall be borne
solely by the Bank or First Financial Corporation.

16



--------------------------------------------------------------------------------



 



     (vi) Accounting Firm’s Opinion. If the Accounting Firm determines that no
Excise Tax is payable by the Employee, the Accounting Firm shall furnish the
Employee with a written opinion to that effect, and to the effect that failure
to report Excise Tax, if any, on the Employee’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.
     (vii) Accounting Firm’s Determination is Binding. The Determination by the
Accounting Firm shall be binding on the Bank, First Financial Corporation and
the Employee.
     (viii) Underpayment and Overpayment. Because of the uncertainty in
determining whether any of the Total Benefits will be subject to the Excise Tax
at the time of the Determination, it is possible that Gross-Up Payments that
should have been made will not have been made by the Bank or First Financial
Corporation (“Underpayment”), or that Gross-Up Payments will be made that should
not have been made by the Bank or First Financial Corporation (“Overpayment”).
     If, after a Determination by the Accounting Firm, the Employee is required
to make a payment of additional Excise Tax, the Accounting Firm shall determine
the amount of the Underpayment that has occurred. The Underpayment (together
with any interest and penalties imposed by the Internal Revenue Service shall be
paid promptly by the Bank or First Financial Corporation to or for the benefit
of the Employee.
     If the amount of the Gross-Up Payments exceeds the amount necessary to
reimburse the Employee for his Excise Tax, the Accounting Firm shall determine
the amount of the Overpayment that has been made. The Overpayment shall be
repaid promptly by the Employee. Provided that his expenses are reimbursed by
the Bank or First Financial Corporation, the Employee shall cooperate with any
reasonable requests by the Bank or First Financial Corporation in any contests
or disputes with the Internal Revenue Service relating to the Excise Tax.
     (ix) Accounting Firm Conflict of Interest. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Employee may appoint another nationally recognized
certified public accounting firm to make the Determinations required hereunder
(in which case the term “Accounting Firm” as used herein shall be deemed to
refer to the accounting firm appointed by the Employee under this paragraph).
The Bank or First Financial Corporation shall pay all fees and expenses of the
Accounting Firm appointed by the Employee.
     (4) “Change in Control” shall be deemed to have occurred if one of the
following events takes place:

17



--------------------------------------------------------------------------------



 



     (i) Change in Ownership. A change in the ownership of the Bank or First
Financial Corporation occurs on the date that any person, or group of persons,
as defined below, acquires ownership of stock of the Bank or First Financial
Corporation that, together with stock held by the person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Bank or First Financial Corporation. However, if any person or
group is considered to own more than 50 percent of the total fair market value
or total voting power of the stock, the acquisition of additional stock by the
same person or group is not considered to cause a change in the ownership of the
Bank or First Financial Corporation (or to cause a change in the effective
control of the Bank or First Financial Corporation as defined in subsection
10(a)(4)(ii)). An increase in the percentage of stock owned by any person or
group, as a result of a transaction in which the Bank or First Financial
Corporation acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection. This subsection only
applies when there is a transfer of stock of the Bank or First Financial
Corporation (or issuance of stock of a corporation) and stock in the Bank or
First Financial Corporation remains outstanding after the transaction.
For purposes of subsections 10(a)(4)(i) and (ii), persons will not be considered
to be acting as a group solely because they purchase or own stock of the Bank or
First Financial Corporation at the same time, or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock or similar business transaction with the Bank or First
Financial Corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock or similar transaction, such shareholder is considered to be acting as a
group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
     (ii) Change in the Effective Control. A change in the effective control of
the Bank or First Financial Corporation will occur when: (i) any person or group
(as defined in subsection 10(a)(4)(i)) acquires, or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person(s), ownership of stock of the Bank or First Financial Corporation
possessing 30 percent or more of the total voting power; or (ii) a majority of
members of the Board is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Bank’s or First Financial Corporation’s Board prior to the date of the
appointment or election. However, if any person or group is considered to
effectively control the Bank or First Financial Corporation, the acquisition of
additional control

18



--------------------------------------------------------------------------------



 



of the Bank or First Financial Corporation by the same person(s) is not
considered to cause a change in the effective control.
     (iii) Change in the Ownership of a Substantial Portion of the Bank’s or
First Financial Corporation’s Assets. A change in the ownership of a substantial
portion of the Bank’s or First Financial Corporation’s assets occurs on the date
that any person or group acquires, or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person(s), assets from
the Bank or First Financial Corporation that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the Bank or First Financial Corporation immediately prior
to such acquisition(s). Gross fair market value means the value of the assets of
the Bank or First Financial Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
However, there is no Change in Control under this subsection when there is a
transfer to an entity that is controlled by the shareholders of the Bank or
First Financial Corporation immediately after the transfer. A transfer of assets
by the Bank or First Financial Corporation is not treated as a change in the
ownership of such assets if the assets are transferred to: (i) a shareholder of
the Bank or First Financial Corporation (immediately before the asset transfer)
in exchange for or with respect to its stock; (ii) an entity, 50 percent or more
of the total value or voting power of which is owned, directly or indirectly, by
the Bank or First Financial Corporation; (iii) a person, or group of persons,
that owns, directly or indirectly, 50 percent or more of the total value or
voting power of all the outstanding stock of the Bank or First Financial
Corporation or (iv) an entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a person described in (iii).
For purposes of this subsection, except as otherwise provided, a person’s status
is determined immediately after the transfer of the assets. For example, a
transfer to a company in which the Bank or First Financial Corporation has no
ownership interest before the transaction, but which is a majority-owned
subsidiary of the Bank or First Financial Corporation after the transaction, is
not treated as a change in the ownership of the assets of the transferor Bank or
First Financial Corporation.
For purposes of this subsection 10(a)(4)(iii), persons will not be considered to
be acting as a group solely because they purchase assets of the Bank or First
Financial Corporation at the same time. However, persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of assets, or similar business
transaction with the Bank or First Financial Corporation. If a person, including
an entity shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase

19



--------------------------------------------------------------------------------



 



or acquisition of assets, or similar transaction, such shareholder is considered
to be acting as a group with other shareholders in a corporation only to the
extent of the ownership in that corporation before the transaction giving rise
to the change and not with respect to the ownership interest in the other
corporation.
     Notwithstanding the foregoing, the acquisition of Bank or First Financial
Corporation stock by any retirement plan sponsored by the Bank or an affiliate
of the Bank will not constitute a Change in Control. Additionally,
notwithstanding the foregoing, but only to the extent required under federal
banking law, the amount payable under subsection 10(a) shall be reduced to the
extent that on the date of the Employee’s termination of employment, the amount
payable under subsection 10(a) exceeds any limitation on severance benefits that
is imposed by the OCC.
     (b) Change in Control; Voluntary Termination. Notwithstanding any other
provision of this Agreement to the contrary, the Employee may voluntarily
terminate his employment under this Agreement within 12 months following a
Change in Control of the Bank or First Financial Corporation, as defined in
subsection 10(a)(4), and the Employee shall thereupon be entitled to receive the
payment described in subsections 10(a)(1), (2) and (3) of this Agreement, within
30 days following the occurrence of any of the following events, which has not
been consented to in advance by the Employee in writing. During such 30-day
period, the Bank shall not allow the Employee’s participation in any Employee
Benefits to lapse and shall continue to provide the Employee with the Automobile
Benefits described in subsection 4(d), reimbursement or payment of professional
and club dues, and the cost of the Employee’s continuing legal education
requirements as described in subsection 4(c). In the event subsection 8(h)
applies at the time of the Employee’s termination, the six-month suspension
period shall not prevent the Employee from continuing to receive reimbursement
of health insurance premiums for himself, his spouse and child living in the
Employee’s household, Medicare supplement insurance and life insurance (all as
described in subsection 4(b)) immediately following his termination of
employment, without regard to the six-month suspension applicable to cash
payments and other benefit amounts.
     (i) The requirement that the Employee perform his principal executive
functions more than 30 miles from his Terre Haute, Indiana office.
     (ii) A reduction of ten percent or more in the Employee’s base salary as in
effect on the date of the Change in Control or as the same may be changed by
mutual agreement from time to time, unless part of an institution-wide reduction
and similar to the reduction in the base salary of all other executive officers
of the Bank;
     (iii) The removal of the Employee from participation in any incentive
(including, but not limited to, the LTIP) or performance-based compensation
plans or bonus plans unless the Bank terminates participation in the plan or
plans with respect to all other executive officers of the Bank;

20



--------------------------------------------------------------------------------



 



     (iv) The failure by the Bank to continue to provide the Employee with the
base salary, bonuses or benefits provided for under subsections 4(a), (c),
(d) and (e) of this Agreement, as the same may be increased from time to time,
or with benefits substantially similar to those provided to him under those
subsections or under any benefit plan or program in which the Employee now or
hereafter becomes eligible to participate, or the taking of any action by the
Bank which would directly or indirectly reduce any such benefits or deprive the
Employee of any such benefit enjoyed by him, unless part of an institution-wide
reduction and applied similarly to all other executive officers of the Bank;
     (v) The assignment to the Employee of duties and responsibilities
materially different from those normally associated with his position as
referenced in Section 1;
     (vi) A failure to elect or re-elect the Employee to the Board or a failure
on the part of First Financial Corporation or its successor to honor any
obligation to nominate Employee to the Board of Directors of First Financial
Corporation or its successor;
     (vii) A material diminution or reduction in the Employee’s responsibilities
or authority (including reporting responsibilities) in connection with his
employment with the Bank; or
     (viii) A material reduction in the secretarial or administrative support of
the Employee.
     (c) Compliance with 12 U.S.C. Section 1828(k). Any payments made to the
Employee pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.
     (d) Trust.
     (1) Within five business days before or after a Change in Control which was
not approved in advance by a resolution of a majority of the Directors of First
Financial Corporation, the Bank or First Financial Corporation shall
(i) deposit, or cause to be deposited, in a grantor trust (the “Trust”),
designed to conform with Revenue Procedure 93-64 (or any successor) and having a
trustee independent of the Bank, an amount equal to the amounts which would be
payable in a lump sum under subsections 10(a)(1), (2) and (3) hereof if those
payment provisions become applicable, and (ii) provide the trustee of the Trust
with a written direction to hold said amount and any investment return thereon
in a segregated account for the benefit of the Employee, and to follow the
procedures set forth in the next paragraph as to the payment of such amounts
from the Trust.

21



--------------------------------------------------------------------------------



 



     (2) During the 12 consecutive month period following the date on which the
Bank makes the deposit referred to in the preceding paragraph, the Employee may
provide the trustee of the Trust with a written notice requesting that the
trustee pay to the Employee, in a single sum, the amount designated in the
notice as being payable pursuant to subsections 10(a)(1), (2) and (3). Within
three business days after receiving said notice, the trustee of the Trust shall
send a copy of the notice to the Bank via overnight and registered mail, return
receipt requested. On the tenth business day after mailing said notice to the
Bank, the trustee of the Trust shall pay the Employee the amount designated
therein in immediately available funds, unless prior thereto the Bank provides
the trustee with a written notice directing the trustee to withhold such
payment. In the latter event, the trustee shall submit the dispute, within ten
days of receipt of the notice from the Bank, to non-appealable binding
arbitration for a determination of the amount payable to the Employee pursuant
to subsections 10(a)(1), (2) and (3), and the party responsible for the payment
of the costs of such arbitration (which may include any reasonable legal fees
and expenses incurred by the Employee) shall be determined by the arbitrator.
The trustee shall choose the arbitrator to settle the dispute, and such
arbitrator shall be bound by the rules of the American Arbitration Association
in making his or her determination. The Employee, the Bank and the trustee shall
be bound by the results of the arbitration and, within three days of the
determination by the arbitrator, the trustee shall pay from the Trust the
amounts required to be paid to the Employee and/or the Bank, and in no event
shall the trustee be liable to either party for making the payments as
determined by the arbitrator.
     (3) Upon the earlier of (i) any payment from the Trust to the Employee, or
(ii) the date twelve months after the date on which the Bank makes the deposit
referred to in the first paragraph of this subsection 10(d)(1), the trustee of
the Trust shall pay to the Bank the entire balance remaining in the segregated
account maintained for the benefit of the Employee, if any. The Employee shall
thereafter have no further interest in the Trust pursuant to this Agreement.
However, the termination of the Trust shall not operate as a forfeiture or
relinquishment of any of the Employee’s rights under the terms of this
Agreement. Furthermore, in the event of a dispute under subsection 10(d)(2), the
trustee of the Trust shall continue to hold, in trust, the deposit referred to
in subsection 10(b)(1) until a final decision is rendered by the arbitrator
pursuant to subsection 10(b)(2).
     (e) In the event that any dispute arises between the Employee and the Bank
as to the terms or interpretation of this Agreement or the obligations
thereunder, including this Section, whether instituted by formal legal
proceedings or submitted to arbitration pursuant to subsection 10(d)(2),
including any action that the Employee takes to enforce the terms of this
Section or to defend against any action taken by the Bank, the Employee shall be
reimbursed for all costs and expenses, including reasonable attorneys’ fees,
arising from such dispute, proceedings or actions, provided that the Employee
shall obtain a final judgment by a court of competent jurisdiction in favor of
the Employee or, in the event of arbitration pursuant to subsection 10(d)(2), a
determination is made by the

22



--------------------------------------------------------------------------------



 



arbitrator that the expenses should be paid by the Bank. Such reimbursement
shall be paid within ten days of Employee’s furnishing to the Bank written
evidence, which may be in the form, among other things, of a canceled check or
receipt, of any costs or expenses incurred by the Employee.
     Should the Employee fail to obtain a final judgment in favor of the
Employee and a final judgment or arbitration decision is entered in favor of the
Bank and if decided by arbitration, the arbitrator, pursuant to subsection
10(d)(2), determines the Employee to be responsible for the Bank’s expenses,
then the Bank shall be reimbursed for all costs and expenses, including
reasonable attorneys’ fees arising from such dispute, proceedings or actions.
Such reimbursement shall be paid within ten days of the Bank furnishing to the
Employee written evidence, which may be in the form, among other things, of a
canceled check or receipt, of any costs or expenses incurred by the Bank.
     11. Stock Options. First Financial Corporation will permit the Employee or
his personal representative(s) or heirs, during a period of three months
following Employee’s termination of employment by the Bank for the reasons set
forth in subsections 8(d), 8(e), 10(a) or 10(b), to require First Financial
Corporation, upon written request, to purchase all outstanding, unexpired stock
options previously granted to the Employee under any stock option plan then in
effect to the extent the options are vested at a cash purchase price equal to
the amount by which the aggregate “Fair Market Value” of the shares subject to
such options exceeds the aggregate option price for such shares. For purposes of
this Agreement, the term Fair Market Value shall mean the higher of (a) the
average of the highest asked prices for shares in the over-the-counter market as
reported on the NASDAQ system or other exchange if the shares are traded on such
system for the 30 business days preceding such termination, or (b) the average
per share price actually paid for the most highly priced one percent of the
shares acquired in connection with the Change of Control by any person or group
acquiring such control.
     12. Federal Income Tax Withholding. The Bank may withhold all federal and
state income or other taxes from any benefit payable under this Agreement as
shall be required pursuant to any law or governmental regulation or ruling.
     13. Successors and Assigns.
          (a) Bank. This Agreement shall not be assignable by the Bank or First
Financial Corporation, provided that this Agreement shall inure to the benefit
of and be binding upon any corporate or other successor of the Bank or First
Financial Corporation which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Bank or First Financial Corporation.
          (b) Employee. Because the Bank is contracting for the unique and
personal skills of the Employee, the Employee shall be precluded from assigning
or delegating his rights or duties hereunder without first obtaining the written
consent of the Bank; provided, however, that nothing in this paragraph shall
preclude (i) the Employee from designating a beneficiary to receive any benefit
payable hereunder upon his death, or (ii) the executors, administrators, or
other legal representatives of the Employee or his estate from assigning any
rights hereunder to the person or persons entitled thereunto.

23



--------------------------------------------------------------------------------



 



          (c) Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to exclusion, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
     14. Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by the Bank, First Financial
Corporation and the Employee, except as herein otherwise specifically provided.
     15. Applicable Law. Except to the extent preempted by federal law, the laws
of the State of Indiana, without regard to that State’s choice of law
principles, shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise.
     16. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Should any
particular covenant, provision or clause of this Agreement be held unreasonable
or unenforceable for any reason, including without limitation, the time period,
geographic area and/or scope of activity covered by such covenant, provision or
clause, the Bank and Employee acknowledge and agree that such covenant,
provision or clause shall be given effect and enforced to whatever extent would
be reasonable and enforceable under applicable law.
     17. Entire Agreement. This Agreement: (a) supersedes all other
understandings and agreements, oral or written, between the parties with respect
to the subject matter of this Agreement; and (b) constitutes the sole agreement
between the parties with respect to this subject matter.
     18. Construction. The rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
     19. Headings. The headings in this Agreement have been inserted solely for
ease of reference and shall not be considered in the interpretation,
construction or enforcement of this Agreement.
     20. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given (a) if hand delivered, upon delivery to the party, or (b) if
mailed, two days following deposit of the notice or communication with the
United States Postal Service by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

         
 
  If to the Employee:   Norman L. Lowery
 
      93 Allendale
 
      Terre Haute, Indiana 47802 

24



--------------------------------------------------------------------------------



 



         
 
  If to the Bank:   First Financial Bank, N.A.
 
      Attn: Chief Financial Officer
 
      One First Financial Plaza
 
      P.O. Box 540 
 
      Terre Haute, Indiana 47808-0540 
 
       
 
  If to First Financial    
 
  Corporation:   First Financial Corporation
 
      Attn: President
 
      One First Financial Plaza
 
      P.O. Box 540 
 
      Terre Haute, Indiana 47808-0540 

or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
     21. Waiver. The waiver by either party of a breach of any provision of this
Agreement, or failure to insist upon strict compliance with the terms of this
Agreement, shall not be deemed a waiver of any subsequent breach or
relinquishment of any right or power under this Agreement.
     22. Review and Consultation. Employee acknowledges and agrees he (a) has
read this Agreement in its entirety prior to executing it, (b) understands the
provisions and effects of this Agreement and (c) has consulted with such
attorneys, accountants and financial or other advisors as he has deemed
appropriate in connection with the execution of this Agreement. Employee
understands, acknowledges and agrees that he has not received any advice,
counsel or recommendation with respect to this Agreement from Employer’s
attorneys.
* * *

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on this 29th
day of August, 2007.

             
ATTEST
      FIRST FINANCIAL BANK, N.A.    
 
           
/s/ Leticia E. Wright
 
Title: Transfer Agent
      /s/ Michael A. Carty
 
Michael A. Carty, Secretary/Treasurer    
 
           
 
      EMPLOYEE    
 
           
 
      /s/ Norman L. Lowery
 
Norman L. Lowery    

     The undersigned, First Financial Corporation, sole shareholder of the Bank,
agrees that if it shall be determined for any reason that any obligation on the
part of the Bank is unenforceable for any reason or if the Bank fails to
perform, First Financial Corporation agrees to honor the terms of this Agreement
and continue to make any such payments due hereunder to Employee or to satisfy
any such obligation pursuant to the terms of this Agreement. The undersigned
further agrees to nominate Employee to the Board of Directors of First Financial
Corporation during the term of this Agreement.

             
ATTEST
      FIRST FINANCIAL CORPORATION    
 
           
/s/ Michael A. Carty
 
Title: Secretary
      /s/ Donald E. Smith
 
Donald E. Smith, President    

26